Citation Nr: 0837819	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-08 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a chronic 
disability exhibited by left heel pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2005 rating decisions by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefits currently sought on appeal.

In a November 2006 rating decision, the RO denied service 
connection for residuals, right heel fracture.  As the 
veteran has not expressed disagreement with such denial, no 
further action is required.  Therefore, the issues listed on 
the title page are the only matters appropriately developed 
for appellate review.


FINDINGS OF FACT

1.  Service treatment records show treatment for a mild 
lumbar strain, however, a chronic lumbar spine disability was 
not present in service and is not otherwise related to 
service.

2.  Service treatment records show injury to the left heel, 
however a chronic  disability exhibited by left heel pain is 
not currently demonstrated.


CONCLUSIONS OF LAW

1.  Chronic lumbar spine disability was not incurred or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).   

2.  A chronic disability exhibited by left heel pain was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and  Assist

In correspondence dated April 2005 and May 2006, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
his claims.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  In January 2007, 
the veteran received notice regarding the process by which 
disability ratings and effective dates are established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This last notice was delivered after the initial denial of 
the claims.  The AOJ subsequently readjudicated the claims 
based on all the evidence in the November 2006 statement of 
the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claims and the late notice did not 
affect the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured. The veteran has been medically 
evaluated in conjunction with his claims.



Service Connection

Lumbar Spine Disability

The veteran seeks service connection for a lumbar spine 
disability.    He contends that his current disability was 
caused by a right foot injury he suffered in service.  In 
order to establish direct service connection, three elements 
must be satisfied.  There must be medical evidence of a 
current disability; medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence linking the current disease or injury and the 
current disability.  See 38 C.F.R. § 3.303 (2007); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999). 

VA outpatient treatment records reveal that the veteran was 
seen for primary care treatment beginning in March 2003.  At 
his initial visit, he denied a history of chronic pain.  
Following a colonoscopy in October 2003, he reported chronic 
pain beginning in his back and right hip which he stated 
radiated down his right leg and occasionally into his right 
foot.  Due to these persistent complaints, he was referred to 
neurology to rule-out sciatica.  An April 2004 magnetic 
resonance imaging (MRI) scan showed degenerative disc disease 
at L4-5.  There is evidence of a current lumbar spine 
disability.  

The next element for consideration is that of an in-service 
incurrence.  The veteran's service treatment records have 
been reviewed.  His records reflect a single treatment in 
January 1964 for mild lumbar strain.  He reported injuring 
his back when attaching a fuel line.  During examination, he 
did not exhibit pain or spasms, and his range of motion was 
noted as excellent.  The veteran did not report any 
additional lumbar spine complaints.  

Although, there is evidence of lumbar spine treatment in 
service, the veteran contends that his current disability is 
due to his right foot injury in-service.  His service 
treatment records show that he sustained a linear fracture to 
his right heel when jumping from an aircraft in April 1965.  
He sought follow-up treatment due to pain and swelling in his 
right foot and ankle through October 1966.  There is no 
evidence of associated back problems with his complaints of 
heel pain.  Upon separation examination in November 1966, he 
reported no further heel, ankle, or lumbar spine pain.

A VA examination was afforded to the veteran in June 2006, 
and the examiner was asked to provide an opinion as to 
whether the veteran's current lumbar spine disability is 
related to service.  Based on his examination and review of 
the claims file, the examiner noted that the veteran's 
symptoms were not caused by or a result of service.  The 
examiner cited to the veteran's lack of symptoms until 
approximately 5or 6 years prior, treatment for a single 
episode of mild lumbar spine sprain/strain in service and the 
veteran's prior work history that his present symptoms were 
not due to military service.  He reported that the medical 
evidence suggests an intervening back problem.    

The VA examiner was also asked to provide an opinion as to 
whether the veteran's current lumbar spine symptoms, with 
radiation down the right leg into the right foot, were due to 
his right heel injury.  The examiner's opinion was also that 
his current disability was not caused by or the result of 
service.  He reasoned that the October 1966 x-rays confirmed 
a well-healed right heel fracture and that the veteran 
reported no complaints on discharge from service.   

On review, the Board finds that the veteran's lumbar spine 
disability is not related to his active military service.  
Current medical evidence shows that he has a lumbar spine 
disability, but does not relate his disability to service.  
The evidence shows that the veteran did not seek any 
treatment for his lumbar spine until 2004, more than 38 years 
post-service.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In sum, the preponderance of the evidence is against a 
finding that the veteran's lumbar spine disability is 
causally related to his military service.  Thus, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 
(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Service connection for lumbar spine disability is denied.      
   
Disability exhibited by left heel pain

On review, the Board finds that service connection is not 
warranted.  The veteran's service treatment records show a 
single treatment for left heel pain in April 1965.  X-rays 
referred only to the right heel.  There is no further 
treatment or complaints noted for the left heel in-service.  

Despite the in-service treatment for left heel pain, the 
veteran has not satisfied the first element of his service 
connection claim (evidence of a current disability).  Pain is 
not analogous to disability.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking 
service connection for a neck disability and an increased 
rating for a low back disability.  On the issue of service 
connection, the Court held that pain alone without a 
diagnosed or identifiable underlying malady or condition did 
not constitute a disability for which service connection may 
be granted.  Subsequently, the Federal Circuit dismissed the 
issue of service connection stating it was precluded from 
reviewing the factual determinations of the Board or the 
Court.)  Congress has specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), and 
it, therefore, must be denied.    

At VA examination in June 2006, the veteran was not diagnosed 
with a disability manifested by left heel pain.  In fact, he 
denied a left heel injury or current symptoms.  There is no 
evidence of record indicating that he sought treatment for a 
left heel disability, or that he was diagnosed with any left 
heel disability.  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran has a chronic disability exhibited 
by left heel pain that is causally related to service.  Thus 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107 (b); 

Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Service 
connection for chronic disability exhibited by left heel pain 
is denied.      


ORDER

Entitlement to service connection for lumbar spine disability 
is denied.

Entitlement to service connection for chronic disability 
exhibited by left heel pain is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


